Citation Nr: 1738805	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  05-09 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES


1.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the left hip affecting flexion of the left thigh, prior to February 3, 2017, and in excess of 30 percent thereafter.  

2.  Entitlement to an initial compensable evaluation for degenerative joint disease of the left hip affecting extension of the left thigh.

3.  Entitlement to an initial compensable evaluation for degenerative joint disease of the left hip affecting abduction of the left thigh, prior to February 3, 2017, and in excess of 10 percent thereafter.  

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance and/or housebound status. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1962 to February 1965. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision in April 2003.  During the course of the lengthy appeal period, final dispositions were reached on the issues originating with the April 2003 rating decision, including a March 2016 rating decision that granted service connection for left hip disabilities.  The Veteran appealed the ratings assigned for the service-connected left hip disabilities, and the higher rating issues are currently before the Board.  The additional SMC issue  derives from a September 2013 rating decision. 

The appeal was most recently remanded by the Board in January 2017 for development of the issues of higher initial evaluations for the left hip disorder and the SMC issue.  

As a result of the remand and the requested development, the Appeals Management Center (AMC), acting on behalf of the RO, in a May 2017 rating determination, increased the Veteran's disability evaluation for his degenerative joint disease of the left hip affecting flexion of the left thigh to 30 percent effective February 3, 2017, and increased the Veteran's disability evaluation for his degenerative joint disease of the left hip affecting abduction of the left thigh, from noncompensable to 10 percent effective February 3, 2017.  As a result of the AMC's actions, the Board has listed the issues as such on the title page of this decision.  


FINDINGS OF FACT

1.  The Veteran was not shown to have left hip flexion to less than 50 degrees prior to February 3, 2017, when it was shown to be limited to no more than 20 degrees.  

2.  The Veteran has not been shown to have extension limited to 5 degrees at any time during the appeal period.  

3.  Prior to February 3, 2017, the Veteran was not shown to have limitation of abduction to the point where he could not cross his legs nor was limitation of rotation where he could not toe out more than 15 degrees demonstrated.  The Veteran has not been shown to have loss of motion of abduction of the thigh beyond 10 degrees at any time during the appeal period.  

4.  Resolving reasonable doubt in favor of the Veteran, his service-connected disabilities render him so helpless as to be in need of regular aid and attendance.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation for degenerative joint disease of the left hip based upon limitation of flexion, currently evaluated as 10 percent disabling prior to February 3, 2017, and as 30 percent disabling from February 3, 2017, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.71(a), Diagnostic Codes 5252 (2016).

2.  The criteria for an increased initial compensable evaluation for degenerative joint disease of the left hip based upon limitation of extension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.71(a), Diagnostic Codes 5251 (2016).

3.  The criteria for an increased initial evaluation for degenerative joint disease of the left hip based upon rotation/adduction/abduction, currently evaluated as noncompensable prior to February 3, 2017, and as 10 percent disabling from February 3, 2017, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.71(a), Diagnostic Code 5253 (2016).

4.  The criteria for entitlement to special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Left Hip/Thigh

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned. Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, Diagnostic Code 5250.  Favorable ankylosis in flexion at an angle between 20 and 40 degrees with slight adduction or abduction warrants assignment of a 60 percent evaluation. Intermediate unfavorable ankylosis warrants assignment of a 70 percent evaluation.  Assignment of a 90 percent evaluation, the highest rating for unfavorable ankylosis of the hip, is contemplated for extremely unfavorable ankylosis, in which the foot does not reach the ground, and crutches are necessary.  In addition, a note to Diagnostic Code 5250 indicates that where the 90 percent evaluation is assigned, entitlement to a special monthly compensation is warranted.  Id.  

Limitation of motion of the thigh is evaluated under the rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253.  Limitation of extension of the thigh to 5 degrees warrants assignment of a 10 percent evaluation under Diagnostic Code 5251.  There is no higher rating available under that code. 

Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants assignment of a 10 percent evaluation.  Where limitation is limited to 30 degrees, a 20 percent evaluation is contemplated, and a 30 percent evaluation is assigned where flexion is limited to 20 degrees.  Where flexion is limited to 10 degrees, a 40 percent evaluation is contemplated. 

In addition, under Diagnostic Code 5253, where there is limitation of abduction to the point at which the claimant cannot cross his legs, a 10 percent evaluation is also contemplated.  A 10 percent evaluation is also warranted where there is limitation of rotation where one cannot toe out more than 15 degrees.  Assignment of a 20 percent evaluation, the highest available rating under Diagnostic Code 5253, is warranted where there is limitation of abduction of the thigh, or motion lost beyond 10 degrees. 

Flail joint of the hip warrants an 80 percent disability rating.  38 C.F.R § 4.71a, Diagnostic Code 5254. 

The Veteran maintains that the symptomatology associated with his service-connected degenerative joint disease of the left hip is worse than that which is contemplated by his currently assigned disability evaluations.  He maintains that an increased disability evaluation is warranted.  

In conjunction with his claim, the Veteran was afforded a VA examination in August 2009.  At the time of the examination, the left hip revealed no deformity, instability, or giving way.  There was pain, stiffness, and weakness, but no incoordination.  There was also decreased speed of joint motion but no episodes of dislocation, subluxation, or locking.  The Veteran reported having flare-ups of the left hip three times per week which lasted for hours.  The flare-ups were precipitated by overuse and walking too much.  Weather changes also caused flare-ups.  The Veteran used topical solutions, local heat, and medications to help alleviate the flare-ups.  He reported that he could not perform any ambulation activities when there was a flare-up.  Physical examination revealed flexion to 90 degrees, extension to 10 degrees, and abduction to 10 degrees.  The Veteran could cross his left leg over his right and could toe out greater than 15 degrees.  There was objective evidence of pain with active motion on the left side.  There was additional limitation of motion with repetitive motion, flexion to 88 degrees, extension to 10 degrees, and abduction to 20 degrees.  There was no joint ankylosis.  X-rays of the left hip revealed early degenerative joint disease, stable since the prior study.  

At the time of a November 2014 VA examination, the Veteran reported that flare-ups did not impact the function of his hip.  Ranges of motion for the left hip were reported as all normal, with flexion to 125 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  There was no pain noted on examination.  There was also no pain with weight-bearing and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform three repetitions, with no additional loss of function.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength for the hip was 5/5.  There was no muscle atrophy.  There was also no ankylosis.  There was no malunion of the femur, flail hip joint, or leg length discrepancy.  X-rays of the left hip were found to be within normal limits.  The examiner indicated that there was no evidence of a current left hip disability.  

At the time of a December 2015 VA examination, the Veteran reported that his hip condition had gotten worse over time.  He stated his hips hurt constantly but even more so on weight bearing and ambulation.  The Veteran noted having flare-ups in cold weather or if he attempted to ambulate more than usual.  This required him to take medication.  

Physical examination revealed flexion to 50 degrees, extension to 30 degrees, abduction to 45 degrees, and adduction to 25 degrees.  External rotation was to 60 degrees while internal rotation was to 40 degrees.  Pain was evident on weight-bearing.  There was also pain or localized tenderness on palpation, with moderate tenderness at the joint line.  There was no additional loss of motion after three repetitions.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength was 4/5 for flexion and 5/5 for extension and abduction.  There was no muscle atrophy.  There was also no ankylosis, malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  

In accordance with the January 2017 Board remand, the Veteran was afforded a VA examination in February 2017.  Physical examination performed at that time revealed flexion to 20 degrees, extension to 10 degrees, abduction to 20 degrees, and adduction to 10 degrees.  Adduction was limited so that the Veteran could not cross his legs.  External rotation was to 30 degrees while internal rotation was to 10 degrees.  There was moderate tenderness at the joint line due to degenerative joint disease.  After three repetitions, range of motion remained the same.  Pain, fatigue, weakness, and lack of endurance caused the functional loss.  The Veteran reported decreased range of motion with flares of hip pain on overuse.  The exact degree could not be determined without resort to speculation.  All flares were different with varying degrees of impairment.  Degree of functional loss after repetitive use varied with each episode.  There was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  Pain, weakness, fatigue, and lack of endurance caused functional loss.  Muscle strength was 4/5 throughout.  There was slight muscle atrophy on the left side.  There was no ankylosis, malunion of the femur, flail hip joint, or leg length discrepancy.  X-rays revealed minimal degenerative joint disease of the left hip.  The Veteran's service-connected hip condition was noted to preclude employment in occupations requiring strenuous physical activity, prolonged walking or standing, climbing, heavy lifting or carrying, kneeling, squatting, crawling.  There was pain on passive range of motion testing and pain with weight-bearing.  

As to limitation of motion as it relates to extension, the Board notes that for a compensable disability evaluation to be assigned, extension must be limited to 5 degrees or less.  As noted above, the Veteran has not been shown to have extension limited to 5 degrees or less at any time.  At the time of the his April 2009 VA examination, the Veteran was shown to have extension to 10 degrees.  At his November 2014 and December 2015 VA examinations, the Veteran was found to have extension to 30 degrees.  Moreover, at the time of the most recent examination, the Veteran was found to have extension to 10 degrees.  The competent evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  The VA examiners found no additional limitation of motion after repetition.  Even when considering any additional limitation of motion caused by pain, fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants a compensable evaluation for limitation of motion based upon the appropriate codes governing limitation of motion.

In sum, the weight of the lay and medical evidence demonstrates that a compensable evaluation is not warranted at any time based upon range of motion relating to extension. 

As it relates to limitation of flexion, the criteria for an evaluation in excess of 10 percent were not met prior to February 3, 2017.  As noted above, for a 20 percent evaluation, the next higher evaluation, to be assigned, flexion must be limited to 30 degrees.  At the time of the Veteran's April 2009 VA examination, flexion was limited to 90 degrees.  At his November 2014 VA examination, the Veteran had flexion of 125 degrees.  Finally, at the time of the Veteran's December 2016 VA examination, he had flexion to 50 degrees.  Thus, an evaluation in excess of 10 percent was not warranted prior to February 3, 2017, when the Veteran was shown to have flexion limited to 20 degrees, warranting a 30 percent evaluation.  An evaluation in excess of 30 percent from February 3, 2017, is not warranted as the Veteran has not been shown to have flexion limited to 10 degrees.  The competent evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  The VA examiners found little to no additional limitation of motion after repetition.  Even when considering any additional limitation of motion caused by pain, fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants evaluations in excess of those currently assigned for limitation of motion based upon the appropriate codes governing limitation of motion.

In sum, the weight of the lay and medical evidence demonstrates that an evaluation in excess of 10 percent prior to February 3, 2017, and in excess of 30 percent from February 3, 2017, is not warranted based upon range of motion relating to flexion. 

As to rotation/abduction/adduction under DC 5253, a 10 percent evaluation was not warranted prior to February 3, 2017.  At the time of the Veteran's April 2009 VA examination, he was found to be able to cross his left leg over his right and could toe out greater than 15 degrees.  At the November 2014 VA examination, the Veteran had adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  At his December 2015 VA examination, the Veteran again had adduction to 25 degrees and abduction to 45 degrees, while external rotation was to 60 degrees and internal rotation was to 40 degrees.  Thus, the criteria for a compensable disability evaluation prior to February 3, 2017, were not met.  A 10 percent evaluation, and no more, is warranted as of February 3, 2017, as the Veteran was shown to have limited adduction to the point where could not cross his legs.  A 20 percent evaluation, the next higher evaluation, is not warranted as limitation of abduction of the thigh, motion lost beyond 10 degrees, was not demonstrated.

The competent evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  The VA examiners found no additional limitation of motion after repetition.  Even when considering any additional limitation of motion caused by pain, fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants evaluations in excess of those currently assigned for limitation of motion based upon the appropriate codes governing limitation of motion.

In sum, the weight of the lay and medical evidence demonstrates that a compensable evaluation for abduction/adduction/rotation prior to February 3, 2017, and in excess of 10 percent from February 3, 2017, is not warranted based upon range of motion relating to adduction/abduction/rotation.

The Board has also considered other possible applicable rating criteria but as the Veteran has not been shown to have ankylosis or hip flail joint, these codes are not for application.  

With regard to this rating, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017). (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

SMC Based Upon the Need for Aid and Attendance

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: The inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance.  The inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. 222, 224.  The evidence must show that the claimant is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352(a).

Service connection is currently in effect for left hip degenerative joint disease affecting flexion of the thigh, rated as 30 percent disabling; fracture of the left medial malleolus, rated as 20 percent disabling; degenerative disc disease of the cervical spine, rated as 20 percent disabling; radiculopathy of the right upper extremity, rated as 20 percent disabling; radiculopathy of the left upper extremity, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and left hip degenerative joint disease affecting adduction, rated as 10 percent disabling.  His combined rating is 80 percent disabling.  The Veteran has been assigned a total disability evaluation based upon individual unemployability (TDIU) since April 20, 2012.  

In conjunction with the January 2017 Board remand, the Veteran was afforded a VA examination in February 2017.  At the time of the examination, the examiner found that the Veteran's ability for self-feeding was normal.  He was also found to have some difficulty with his ability to dress/undress, self-bathe, self-groom, and toilet.  Following examination, the examiner indicated that the Veteran needed assistance with bathing and meal preparation.  

The Board finds that the evidence is in equipoise on the question of whether the Veteran required the regular aid and attendance of another person for dressing or undressing himself, grooming, bathing, and toileting, as the result of his service-connected disabilities alone.  

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, at 224.  The performance of the necessary aid and attendance service by a relative or other member of the household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c). 

Thus, on this record, and resolving reasonable doubt in favor of the appellant, the Board finds that the claim for special monthly compensation based on the need for regular aid and attendance is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

SMC based on housebound status is a lesser benefit than SMC at the aid and attendance rate.  See 38 U.S.C.A. § 1114(l), (s); 38 C.F.R. § 3.350(i).  The grant of SMC at the aid and attendance rate renders the housebound issue moot.

Accordingly, the claim is granted to the extent indicated, based on requirement for aid and attendance.


ORDER

An initial evaluation in excess of 10 percent for degenerative joint disease of the left hip affecting flexion of the left thigh, prior to February 3, 2017, and in excess of 30 percent thereafter, is denied.  

An initial compensable evaluation for degenerative joint disease of the left hip affecting extension of the left thigh is denied.

An initial compensable evaluation for degenerative joint disease of the left hip affecting abduction of the left thigh, prior to February 3, 2017, and in excess of 10 percent thereafter, is denied.  

The claim for SMC based on need for aid and attendance is granted.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


